UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                              04/22/2019


ELVIR DELIJANIN, individually and on behalf of
others similarly situated,
                                                                                18-CV-7854 (RA) (KHP)
                                                Plaintiff,


                                                                                OPINION & ORDER ON
                             -against-
                                                                            CONDITIONAL CERTIFICATION

WOLFGANG'S STEAKHOUSE INC, et al.,
                                                Defendants.


-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Plaintiff, Elvir Delijanin, individually and on behalf of all others similarly situated, brings

this action against Defendants Wolfgang’s Steakhouse Inc., Wolf Eastside LLC (“Midtown East”),

ZMF Restaurants LLC (“Park Ave.”), Wolf Gotham LLC (“Gotham”), Wolf on Broadway LLC

(“Times Square”), Wolf at Tribeca Inc. (“Tribeca”), Peter Zweiner, Wolfgang Zweiner, Zizo Doe,

Aramo Doe, and John Does 1-10 (collectively, “Defendants”). Plaintiff claims that Defendants

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and the New York Labor

Law (“NYLL”), by failing to (1) pay Plaintiff and their other non-exempt tipped employees

(“Tipped Employees”) the statutory minimum wage under the FLSA and NYLL due to invalid tip

credit deduction, (2) pay Plaintiff and Tipped Employees for all regular and overtime hours

worked due to “off-the-clock” work, (3) pay Plaintiff and Tipped Employees the proper overtime


                                                              1
premium rate; and (4) satisfy other requirements of the New York Labor Law. (Doc. No. 1

(“Complaint”).)


       Plaintiff has moved for conditional certification of his FLSA claims as a collective action

and leave to disseminate notice to the putative FLSA collective, pursuant to 29 U.S.C. § 216(b).

(Doc. No. 35.) Plaintiff asks for notice to be sent to all individuals who worked as Tipped

Employees for all the Defendant entities at five different locations for the six-year period

preceding the filing of the Complaint in this action. Plaintiff also moves for equitable tolling of

the FLSA claims in conjunction with his motion for conditional certification. Id.


       Defendants oppose Plaintiff’s motion for conditional certification on several grounds

including: (1) Defendants paid Plaintiff more than the applicable federal minimum wage and

overtime rates, (2) Plaintiff has not made even the modest factual showing sufficient to

demonstrate that he and the other Tipped Employees were victims of a common policy or plan

that violated the FLSA, (3) Plaintiff has failed to demonstrate that the various corporate entities

named as Defendants operated as a single integrated enterprise, and (4) conditional

certification will not promote judicial efficiency. Defendants argue that if the Court grants

Plaintiff’s motion, the notice should be sent to only to individuals who worked as Tipped

Employees at the Midtown East location where Plaintiff worked for the three-year period

preceding the filing of the Complaint in this action. For the reasons discussed below, Plaintiff’s

motion is granted in part and denied in part.




                                                 2
                                          BACKGROUND


       Plaintiff worked as a waiter at the Wolfgang’s Steakhouse restaurant located at 200 East

54th Street in New York City from January 2013 through April 2018 (the “Midtown East

location”). Since Plaintiff filed this suit, one of Plaintiff’s former co-workers, Omer Boci, has

joined this action. (Doc. No. 46.) Boci worked as a waiter at the Midtown East location from in

or about May 2010 to January 2017. (Doc. No. 49-1 (“Boci Decl.").)


       In support of his motion for conditional certification, Plaintiff submitted a sworn

declaration addressing the factual basis for his claims and attaching copies of his paystubs.

(Doc. No. 37 (“Delijanin Decl.”).) In his reply in support of the motion, Plaintiff submitted a

sworn declaration from Boci containing nearly identical language and assertions as those in

Plaintiff’s declaration. Compare Delijanin Decl. with Boci Decl. Plaintiff did not provide any of

Boci’s paystubs. Both declarations are sparse in detail.


       According to their declarations, Plaintiff and Boci were each scheduled to work thirty-

eight hours per week. Boci Decl. ¶ 5; Delijanin Decl. ¶ 5. Both state that they were required to

come to work 30 minutes to one hour before the start of their shifts to perform side work such

as setting up and cleaning. Boci Decl. ¶ 6; Delijanin Decl. ¶ 6. Both state that their “off-the-

clock” hours were never reflected on their paystubs. Id. Plaintiff states that he actually worked

42 hours per week. Boci states that he actually worked between 2 and 6 hours “off-the-clock”

every week, meaning that he worked between 40 and 44 hours a week. Boci Decl. ¶ 6;

Delijanin Decl. ¶ 7. Both state that when they were occasionally scheduled to work more than




                                                  3
40 hours, they still had to work “off-the-clock” and that their paystubs in those weeks did not

reflect that extra work time. Boci Decl. ¶ 8; Delijanin Decl. ¶ 8.


        As for the pay they received, Plaintiff and Boci state that they received a minimum cash

wage of $5 per hour from 2012 through 2016. Boci left Defendant’s employ at the end of 2016,

while Plaintiff continued working into 2018. Boci Decl. ¶ 1; Delijanin Decl. ¶ 1. Plaintiff states

that he received a minimum cash wage of $7.50 per hour in 2017 and $8.65 per hour in 2018.

Boci Decl. ¶ 11; Delijanin Decl. ¶ 11. They do not state the overtime rates they received.

However, Plaintiff’s 2017 paystubs reflect an alternative or double shift rate of $11.00, and an

overtime rate of $12, and his 2018 paystubs reflect an alternative or double shift rate of $13.00.

It thus appears that both Plaintiff and Boci were paid a straight time cash wage in accordance

with New York’s rules for tipped workers for their recorded hours of work and thus, necessarily

were paid a straight time cash wage in accordance with federal law for tipped workers. 1 In fact,

based on this Court’s calculations, it appears Plaintiff and Boci received more than the federal

minimum straight time cash wage for tipped workers for all their straight time hours, including

their alleged off-the-clock hours. Thus, one core fact issue is the notice provided by Defendant

about tips and tip credit.




1 New York has required a higher minimum wage than federal law for some time. Compare N.Y. Comp. Codes R. &
Regs. tit. 12 § 146 (2016) with 29 U.S.C. § 206. It also has different tip allowance rules that reflect its more
generous minimum pay requirement. New York law provided that food service workers had to be paid a minimum
hourly cash wage of $5.00 per hour with a tip credit of $2.25 per hour in 2013, a minimum hourly cash wage of
$5.00 per hour and a tip credit of $2.50 per hour in 2014, a minimum hourly cash wage of $5.00 per hour and a tip
credit of $3.75 for 2015, and a minimum hourly cash wage of $7.50 per hour and a tip credit of $1.50 for 2016, a
minimum hourly case wage of $7.50 per hour and tip credit of $3.50 per hour for 2017, a minimum hourly case
wage of $8.65 per hour and tip credit of $4.35 per hour for 2018. N.Y. Comp. Codes R. & Regs. tit. 12 § 146-1.3
(2013), amended by N.Y. Comp. Codes R. & Regs. tit. 12 § 146-1.3 (2016).


                                                        4
        The twenty-three paystubs submitted by Plaintiff to this Court were issued by

Defendant Midtown East, indicating that Plaintiff was employed by that entity. (See, e.g., Doc.

No. 36-9.) The paystubs cover fifteen weekly pay periods in 2017 and eight pay periods in 2018.

All of the paystubs Plaintiff submitted to the Court contain break downs of regular hours,

double shift or alternate hours, and/or overtime hours as well as charged and cash tips. In

most pay periods, Plaintiff is recorded as having worked far less than 40 hours, suggesting he

was not regularly scheduled to work 38 hours per pay period as he stated in his declaration, and

that 2 (or more) hours of “off-the-clock” time would not be compensable at an overtime rate

for most weeks. 2 (Doc. No. 36-9; Doc. No. 49-2; Doc No. 49-3.) The following are examples of

some of the paystubs provided by Plaintiff:


    •   3/27/17 to 4/2/17: 32.16 work hours; total gross pay of $1,295.20 which is comprised
        of 30.16 hours at the hourly rate of $7.50, 2 hours at the hourly rate of $11.00, and
        $1,047 in charged tips and $43 in cash tips.
    •   7/17/17 to 7/23/17: 33.54 work hours; total gross pay of $1313.55 which is comprised
        of 31.54 hours at the hourly rate of $7.50, 2 hours at the hourly rate of $11.00, and
        $1,055 in charged tips and $76 in cash tips.
    •   7/24/17 to 7/30/17: 31.52 work hours; total gross pay of $1,458.40 which is comprised
        of 31.52 hours at the hourly rate of $7.50, 2 hours at the hourly rate of $11.00 (for a
        double shift), and $1,200 in charged tips and $43 in cash tips.
    •   7/31/17 to 8/6/17: 31.93 work hours; total gross pay of $1,167.48 which is comprised
        of 29.93 hours at the hourly rate of $7.50, 2 hours at the hourly rate of $11.00 (for a
        double shift), and $921 in charged tips and $65 in cash tips.
    •   8/21/17 to 8/27/17: 39.12 work hours; total gross pay of $1,148.90 which is comprised
        of 36.12 hours at the hourly rate of $7.50, 3 hours at the hourly rate of $11.00 (for a
        double shift), and $845 in charged tips and $51 in cash tips.


2
 There are three pay periods (out of 23) for which evidence was submitted to this Court in which Plaintiff worked
overtime. They are:

    •   12/11/17 to 12/17/17 (reflecting 47.72 work hours);
    •   12/18/17 to 12/24/17 (reflecting 48.43 work hours); and
    •   2/5/18 to 2/11/18 reflecting (41.09 work hours).


                                                        5
   •   12/11/17 to 12/17/17: 47.72 work hours; total gross pay of $2,611.64 which is
       comprised of 40 hours at the hourly rate of $7.50, 5.72 hours of overtime at the rate of
       $12, 2 hours at the rate of $11.00 (for a double shift), and $2,221 in charged tips and
       $148 in cash tips.
   •   12/18/17 to 12/24/17: 48.43 work hours; total gross pay of $2,766.16 which is
       comprised of 40 hours at the hourly rate of $7.50, 5.43 hours of overtime at the rate of
       $12, 3 hours at the rate of $11.00 (for a double shift), and $2,366 in charged tips and
       $148 in cash tips.
   •   2/5/18 to 2/11/18: 41.09 work hours; total gross pay of $1,212.48 which is comprised
       of 38 hours at the hourly rate of $8.65, 3 hours at the rate of $13.00 (for a double shift),
       and $844 in charged tips and $82 in cash tips.


       Each of Plaintiff’s paystubs contains a box labeled “Important Message(s)” in bold

typeface. Text in the box on the 2017 paystubs states that, under New York law, a tip credit of

up to $3.50 may be taken toward an $11 minimum wage. (See, e.g., Doc. No. 36-9.) The same

area on the 2018 paystubs states that, under New York law, a tip credit of up to $4.35 may be

taken toward an $13 minimum wage. This advisory message partially contradicts Plaintiff’s

contention that he did not receive notice about tips and tip credits taken against his earnings.

Delijanin Decl. ¶ 12.


       In connection with its opposition to conditional certification, Defendant provided a

document entitled “Employee Earnings Record” for the period 1/1/2012 through 12/31/2018

for the Plaintiff. (Doc. No. 42-2.) Notwithstanding its title, the document appears to reflect pay

on only certain dates in 2016 and 2017. However, consistent with the paystubs submitted by

Plaintiff, it reflects a regular hourly pay rate of $7.50 per hour in 2016 and, for those few weeks

when overtime was worked, an overtime rate of $12. Defendant also submitted a document

entitled “Tip Allowance Acknowledgment Form” dated March 8, 2010 that was allegedly signed

by Boci. (Doc. No. 57-1.) The form notes that the minimum wage at that time was $7.25 and


                                                 6
that Boci would receive an hourly cash wage of at least $4.65, and that a tip credit of $2.55 per

hour would be taken. The document states that the tip allowance and wage rates could change

in the future based on changes to applicable law. Thus, it appears that Boci may have received

notice about tip credits. Boci Decl. ¶ 12.


       With regard to their work duties, both Plaintiff and Boci state in their Declarations that

they performed work unrelated to being a waiter, including setting up the dining area, cutting

lemons and limes, carrying water and soda from the basement, polishing silverware and

glasses, preparing whip cream and butter, folding napkins, making deliveries, and preparing

sauces. Boci Decl. at ¶ 13; Delijanin Decl. ¶ 13. They contend that they spent 20% of their time

performing such “non-tipped” work and therefore that they were not appropriately treated as

tipped employees. Boci Decl. ¶ 13; Delijanin Decl. ¶ 13.


       Plaintiff provided no information on the cash wages paid to other Tipped Employees,

other employees’ weekly schedules, or other employees’ tips for the years 2015 through the

present. He provides only hearsay information about uncompensated “off-the-clock” work

allegedly performed at other locations.


       Plaintiff asserts that the various Wolfgang’s Steakhouse locations are part of a single

integrated enterprise. To support that view, Plaintiff submitted screen captures of marketing-

related websites that advertise for the various Wolfgang’s Steakhouse locations (including shots

from the Wolfgang’s Steakhouse website and social media) (Doc Nos. 36-2, 36-4, 36-6, 36-7.), a

menu (Doc. No. 36-3.), various images of the restaurants (Doc. No. 36-5.), and an article about

the restaurant from the Miami Herald (Doc. No. 36-8.). See Compl. at 5.


                                                7
         Lastly, on the day this Court was going to file its decision on Plaintiff’s motion and two

months after briefing was complete, Plaintiff filed a letter attaching a supplemental declaration

from Hodo Alibegovic. This submission was improper and therefore was not considered by the

Court in rendering this decision. 3 See Ruggiero v. Warner-Lambert Co., 424 F.3d 249, 252 (2d

Cir. 2005); Pall Corp. v. Cuno Inc., 03-cv-0092, 2007 WL 2363019, at *1 n.1 (E.D.N.Y. Aug. 14,

2007).


                                                   DISCUSSION


I. Collective Action Certification Legal Standard


         Section 216(b) of the FLSA provides that parties suing under Sections 206 and 207 may

proceed “for and in behalf of himself or themselves and other employees similarly situated.”

29 U.S.C. § 216(b). A proceeding brought under Section 216 is traditionally referred to as a

“collective action.” Jenkins v. TJX Cos. Inc., 853 F. Supp. 2d 317, 320 (E.D.N.Y. 2012). Although

the statute itself does not prescribe the process for collective action approval, “district courts

have discretion, in appropriate cases, to implement 29 U.S.C. § 216(b) . . . by facilitating notice

to potential plaintiffs.” Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989). Orders

authorizing notice to potential collective action members are often referred to as orders

conditionally “certifying” a collective action, even though the FLSA itself does not mandate

certification. See, e.g., Myers v. Hertz Corp., 624 F.3d 537, 555 n.10. (2d Cir. 2010); Guillen v.

Marshalls of MA, Inc., 750 F. Supp. 2d 469, 475 (S.D.N.Y. 2010). The dissemination of notice in



3
 Plaintiff submitted Boci’s declaration with his reply brief, necessitating a sur-reply. Although the Court was not
required to consider Boci’s declaration, it elected to consider it and provide Defendant a chance to respond. In
other words, the Court has already given Plaintiff leniency in considering this motion.

                                                          8
an FLSA collective action is in fact a case management tool that courts may employ in

“appropriate cases,” including where notice will facilitate swift and economic justice. See

Myers, 624 F.3d at 555 n.10.

       The Second Circuit has endorsed a two-stage process for certification of a collective

action under Section 216(b) of the FLSA. Myers, 624 F.3d at 554-55. “The first step involves the

court making an initial determination to send notice to potential opt-in plaintiffs who may be

‘similarly situated’ to the named plaintiffs with respect to whether a FLSA violation has

occurred.” Id. at 555. Plaintiffs can meet this burden by making “a modest factual showing

sufficient to demonstrate that they and potential plaintiffs together were victims of a common

policy or plan that violated the law.” Guillen, 750 F. Supp. 2d at 475 (quoting Hoffman v.

Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)). The modest factual showing can be made

by “relying on [plaintiff’s] own pleadings, affidavits, declarations, or the affidavits and

declarations of other potential class members.” Hallissey v. Am. Online, Inc., No. 99-cv-3785

(KTD), 2008 WL 465112, at *1 (S.D.N.Y. Feb. 19, 2008) (citing Anglada v. Linens ‘N Things, Inc.,

2007 WL 1552511 at *4 (S.D.N.Y. April 26, 2007)). If the Court finds that the potential plaintiffs

appear to be similarly situated, it will issue notice and permit the case to proceed through

discovery as a collective action. See Lynch v. United Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368

(S.D.N.Y. 2007). However, conditional certification is not mandatory and lies within the

discretion of the court. See, e.g., Schucker v. Flowers Foods, Inc., No. 16-CV-3439 (KMK), 2017

WL 3668847, at *5 (S.D.N.Y. Aug. 24, 2017) (“[C]onditional certification is discretionary and

managerial in nature.”) (citation and internal quotation marks omitted); Auffray v. FXFL, LLC,

No. 1:15-CV-9379-GHW, 2016 WL 6810863, at *2 (S.D.N.Y. Nov. 16, 2016) (“[T]he decision


                                                  9
whether to a grant a motion for conditional certification of an FLSA collective action lies within

the discretion of the district court. . . . [C]conditional certification . . . is not mandatory, even

where named plaintiffs are able to show that they are similarly situated to potential opt-in

plaintiffs.”).

        Because certification at this early juncture is merely “preliminary” and subject to

reevaluation on a fuller record, a plaintiff’s burden is low. See, e.g., Lynch, 491 F. Supp. 2d at

368 (“The burden for demonstrating that potential plaintiffs are ‘similarly situated’ is very low

at the notice stage.”). At this initial stage, the court does not evaluate the underlying merits of

a plaintiff’s claims. It merely determines whether the plaintiff has made the minimal showing

necessary for court-authorized notice. Damassia v. Duane Reade, Inc., No. 04-cv-8819 (GEL),

2006 WL 2853971, at *3 (S.D.N.Y. Oct. 5, 2006) (collecting cases).

        In keeping with the minimal showing standard, FLSA collective actions have been

conditionally certified upon a single plaintiff’s affidavit. See, e.g., Bhumithanarn v. 22 Noodle

Mkt. Corp., No. 14-cv- 2625 (RJS), 2015 WL 4240985, at *4 (S.D.N.Y. July 13, 2015); Gonzalez v.

Scalinatella, Inc., No. 13-cv-3629 (PKC), 2013 WL 6171311, at *3 (S.D.N.Y. Nov. 25, 2013);

Hernandez v. Bare Burger Dio Inc., No. 12-cv-7794 (RWS), 2013 WL 3199292, at *3-4 (S.D.N.Y.

June 25, 2013) (granting conditional certification and collecting cases). However, certification is

not automatic. See, e.g., Guillen, 750 F. Supp. 2d at 476-80 (denying certification at the first

stage); Ahmed v. T.J. Maxx Corp., 103 F. Supp. 3d 343, 349-57 (E.D.N.Y. 2015) (affirming the

denial of conditional certification). A plaintiff cannot meet his or her burden by unsupported

assertions or conclusory allegations. See, e.g., Myers, 624 F.3d at 555; Morales v. Plantworks,

Inc., No. 05-cv-2349 (DC), 2006 WL 278154, at *2-3 (S.D.N.Y. Feb. 2, 2006).


                                                   10
         At the second stage, the district court conducts a more stringent analysis, based on the

record developed through discovery, to determine whether the collective action should

proceed. Myers, 624 F.3d at 555. The action may be “de-certified” if the record reveals that

the plaintiffs who have opted in are not actually “similarly situated” to the named plaintiff, and

the opt-in plaintiffs’ claims may be dismissed without prejudice. Id. This second stage inquiry is

more stringent because the court “is able to examine whether the actual plaintiffs brought into

the case are similarly situated.” Gortat v. Capala Bros., Inc., No. 07-cv-3629 (ILG), 2010 WL

1423018, at *10 (E.D.N.Y. Apr. 9, 2010) (emphasis in original); see also Glatt v. Fox Searchlight

Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016).


II.      Application of Conditional Certification Standard to this Case
         Having carefully reviewed the information submitted by Plaintiff, this Court finds that

Plaintiff has met the minimal burden necessary for conditional certification of his FLSA claims as

to the Midtown East location. Plaintiff has not met the burden necessary to extend certification

to all Wolfgang locations. In making these determinations, the Court considers evidence of an

alleged common policy that violated the FLSA during the 3-year limitations period applicable to

willful violations. 4

         A. Midtown East Location

         The Court notes that there are aspects of Plaintiff’s submissions that suggest Plaintiff

and Boci may not be similarly situated with regard to all of the alleged FLSA violations for all

years within the statute of limitations period. For example, Boci appears to have received


4
 Plaintiff has asserted claims for willful violations of the FLSA, where a 3-year statute of limitation applies. 29
U.S.C. § 255. The Complaint in this action was filed on August 28, 2018, so the three-year period extends back to
August 28, 2015.

                                                         11
notice about tips and tip credit via the Tip Allowance Acknowledgment Form, whereas the only

evidence that Plaintiff received such notice is his paystubs from 2017 and 2018 (after Boci left

Midtown East’s employ). Thus, it is possible that Boci, but not Plaintiff, may have properly been

treated as a tipped worker in 2015 and 2016, and that Plaintiff may have been properly treated

as a tipped worker in 2017 and 2018. It is likewise possible that Plaintiff and Boci may not be

similarly situated in terms of their rates of pay. Pay records for Plaintiff suggest he may have

received the proper straight time cash wage in 2016, 2017 and 2018 regardless of whether he

was properly treated as a tipped employee under the FLSA insofar as they suggest he received a

minimum cash wage of $7.50 per hour for straight time work—in excess of the federal

minimum wage of $7.25 per hour. In contrast, Boci states he received a straight time cash

wage of $5.00 per hour in 2016, which was less than the federal minimum wage for non-tipped

employees but more than the federal minimum cash wage for tipped employees. In other

words, for the calendar year 2016, Boci may have received an insufficient straight time rate if it

turns out he was not properly treated as a tipped employee under federal law, whereas that

may not be true for Plaintiff. Additionally, the information submitted to this Court for 2016,

2017, and 2018 indicates that Plaintiff’s total weekly compensation exceeded the overtime

requirements of the FLSA for tipped workers, suggesting he might not have a claim for overtime

under federal law. Plaintiff has failed to provide any information about the amount of tips

received by Boci or others, so the Court has no basis to know whether they are similarly

situated in this regard.

       These differences, if they are in fact differences, will be evaluated more closely at a later

stage of the case. Plaintiff will need to prove that he was the victim of a policy that violated the


                                                12
FLSA for the case to move forward as a collective action and, indeed, to prove his individual

claims. See Garcia v. Chipotle Mexican Grill, Inc., No. 16 CIV. 601 (ER), 2016 WL 6561302, at *4

(S.D.N.Y. Nov. 4, 2016) (quoting Hanming Feng v. Soy Sauce LLC, No. 15 Civ. 3058 (ENV) (LB),

2016 WL 1070813, at *3 (E.D.N.Y. Mar. 14, 2016); see also Trinidad v. Pret A Manger (USA) Ltd.,

962 F. Supp. 2d 545, 556 (S.D.N.Y. 2013) (“The court’s discretionary power to facilitate the

sending of notice to potential class members is premised on its use as a tool for efficient case

management, . . . it does not promote efficient case management to facilitate notice . . . where

the representative plaintiffs have failed to state plausible FLSA violations.”).

       But the burden at the first stage of certification is low. The Court does not weigh the

merits of the underlying claims at this stage. Hamadou v. Hess Corp., 915 F. Supp. 2d 651, 665

(S.D.N.Y. 2013); Hernandez v. City of New York, No. 16-CV-3445 (RA), 2017 WL 2829816, at *4

(S.D.N.Y. June 29, 2017); Warman v. Am. Nat'l Standards Inst., 193 F. Supp. 3d 318, 323

(S.D.N.Y. 2016). As such, the sworn declarations from Plaintiff and Boci that they and their co-

workers at the Midtown East location were not provided appropriate tip notice and were not

compensated for off-the-clock work, which may implicate computation of their regular rate and

overtime rate, are sufficient to suggest that Plaintiffs were subject to the same allegedly

unlawful policy. Hernandez v. City of New York, 2017 WL 2829816, at *5. In reaching this

conclusion, the Court credits Plaintiff’s statement that he “frequently talked” to his co-workers

at Midtown East “about Defendant’s pay policies before work while working off-the-clock,

during breaks, and also after work.” Delijanin Decl. ¶ 14. It notes that Plaintiff listed the names

of 18 waiters, bartenders, and barbacks who worked at his location with whom he spoke about

wages. Delijanin Decl. ¶ 4. According to Plaintiff, “[e]verybody complained about how unfair it


                                                 13
was that Defendants were not paying us properly for all hours we worked. We complained that

these couple hours each week [of off-the-clock work] would really start adding up over time but

we would never be paid for those hours.” Plaintiff further notes that “[e]veryone also

frequently complained about the non-tipped side work 5 that Defendants made us perform.”

Id.; see also Delijanin Decl. ¶¶ 14-15. Boci states essentially the same thing as Plaintiff

Deljanian, but he identifies eight waiters and a bartender at his location. Boci Decl. ¶¶ 4, 14-15.

Notice to other Tipped Workers at this location will flesh out whether there are in fact other

aggrieved workers (as Plaintiff and Boci attest) and provide more information to assess the

merits of this action proceeding as a collective. See Laroque v. Domino's Pizza, LLC, 557 F. Supp.

2d 346, 353 (E.D.N.Y. 2008).

        B. Other Locations

         In contrast, Plaintiffs’ proffer regarding the policies at the other Wolfgang’s Steakhouse

locations is insufficient to warrant sending notice to employees of those other locations.

Plaintiff’s proffer consists only of: (1) conclusory assertions that “[e]mployees were

interchangeable between various Wolfgang’s Steakhouse locations,” and (2) hearsay

conversations with co-workers about their experiences at other Wolfgang’s restaurants at

unspecified dates. Delijanin Decl. ¶ 16; Boci Decl. ¶ 16. Neither Plaintiff nor Boci claim to have

worked at any other locations such that they personally experienced or observed wage

violations at any other location. See generally Delijanin Decl.; Boci Decl. ¶ 16. Thus, they have

no personal knowledge of working conditions at other locations.



5
  The Court does not reach the arguments concerning whether Plaintiff, Boci, and others were properly treated as
tipped employees insofar as they all allegedly spent 20% of their workweeks performing non-tipped work because
these arguments involve factual and legal issues that are inappropriate to resolve at this stage of the litigation.

                                                        14
       According to Plaintiff, four of his Midtown East co-workers worked at three other

Wolfgang locations. Delijanin Decl.¶ 16. Plaintiff declares that “[o]n one occasion, I spoke with

them about their experiences at the other Wolfgang’s Steakhouses – I asked if they also had to

work off-the-clock and perform side-works [sic] at the other Wolfgang’s Steakhouse locations,

and they told me that the situation was the same at all locations.” Id. Plaintiff goes on to state

that “[t]hey told me that the tipped employees at the [other locations] also complained about

the off-the-clock work and also had to perform the same side works that we had to do at the

Midtown East location for over two hours each day.” Id. Notably, Plaintiff does not provide

detail about “where or when these observations or conversations [about the other locations]

occurred,” which is “critical . . . for the Court to determine the appropriate scope of the

proposed class.” Sanchez v. JMP Ventures, L.L.C., No. 13-cv-7264 (KBF), 2014 WL 465542, at *2

(S.D.N.Y. Jan. 27, 2014). Similarly, in his declaration, Boci provides names of employees at other

locations including a waiter who worked at the Park Avenue location, a Bartender who worked

at his location and the Gotham location, a waiter who worked at Park Avenue and Gotham

locations, a waiter who worked at the Tribeca location, and a waiter who worked at the Times

Square location. Boci Decl. ¶ 4. However, these individuals did not work at the Midtown East

location, and Boci did not work anywhere other than at the Midtown East location, making it

unclear how Boci knows these individuals or when he spoke with them about their work

experiences. Boci also states he spoke with a Midtown East bartender named Alim about his

experience working at other Wolfgang’s Steakhouse locations and that Alim “told me that the

situation was the same at all locations, that his manager required him to work off the clock.”

Boci Decl. ¶ 16. However, Boci also states that Alim worked at only one other location—the


                                                15
Gotham location. Compare Boci Decl. ¶ 4 with Boci Decl. ¶ 16. It is unclear how Alim knew

about wage and hour practices at all other Wolfgang’s Steakhouse locations.


       Plaintiff and Boci’s conclusory hearsay statements are insufficient to provide a factual

nexus between Midtown East and other locations. All they have provided is a list of

“unsupported assertions and conclusory allegations” that are “insufficient to conditionally

certify a class” that includes other locations. See Sanchez, 2014 WL 465542, at *2 (finding that

information about “where or when these observations or conversations occurred . . . is critical

in order for the Court to determine the appropriate scope of the proposed class and notice

process”); Laroque, 557 F. Supp. 2d at 356 (certifying employees at a pizzeria where plaintiffs

worked, but declining to extend certification where the evidence consisted of “generalized

allegations of wrongdoing” and “hearsay statements”); Eng-Hatcher v. Sprint Nextel Corp., No.

07 Civ. 7350 (BSJ), 2009 WL 7311383, at *5 (S.D.N.Y. Nov. 13, 2009) (denying conditional and

class certification in an “off-the-clock” case where the plaintiff “attempt[ed] to impute her own

limited experience” to the class and the plaintiff’s evidence failed to justify the size and scope

of the proposed class).


        To the extent Plaintiff asserts that the Defendant entities are a single integrated

enterprise, there is insufficient proof at this point for the Court to make such a determination.

“[W]hether or not [d]efendants operated as a single enterprise is a complicated and fact-

specific inquiry that is not properly determined at the class certification stage.” Taveras v. D & J

Real Estate Mgmt. II, LLC, 324 F.R.D. 39, 41 (S.D.N.Y. 2018) (quoting Tiro v. Pub. House

Investments, LLC, 288 F.R.D. 272, 279 (S.D.N.Y. 2012)). When evaluating whether a group of

distinct but closely affiliated entities should be treated as a single employer for FLSA purposes,

                                                 16
courts consider the interrelation of operations, including whether there is centralized control of

labor relations, common management, and common ownership or financial control. Juarez v.

449 Rest., Inc., 29 F. Supp. 3d 363, 367 (S.D.N.Y. 2014) (citing Perez v. Westchester Foreign

Autos, Inc., No. 11–cv–6091 (ER), 2013 WL 749497, at *7 (S.D.N.Y. Feb. 28, 2013).

        Here, the other Wolfgang locations all appear to be separate corporate entities.

Plaintiff has not identified a common manager at all locations who informed him and others to

work off-the-clock, and the declarations of Plaintiff and Boci indicate that that there were

different managers at each location. Further, courts in this District have found the images from

advertising-oriented websites and marketing-oriented articles like those proffered by Plaintiff

to be insufficient evidence of common control or integration of operations. See Fernandez v.

Sharp Mgmt. Corp., No. 16-CV-0551 (JGK)(SN), 2016 WL 5940918, at *3 (S.D.N.Y. Oct. 13, 2016)

(comparing a “marketing-oriented website” to a statement from human resources or an

employment manual in denying the expansion of conditional certification beyond a specific job

category); Sanchez v. Salsa Con Fuego, Inc., No. 16CV473RJSBCM, 2016 WL 4533574, at *4

(S.D.N.Y. Aug. 24, 2016) (“Even when locations or businesses share common ownership,

plaintiffs must allege sufficient facts to support an inference of a common policy across all

locations or businesses”). 6

        Though Plaintiff’s burden is modest, this Court cannot justify conditionally certifying a

class of plaintiffs across all of the Defendant’s locations given the sparse evidence of common

control of workers and common policies that violate the FLSA. See Laroque, 557 F. Supp. 2d at



6
 The Court notes that the Alibegovic declaration purports to address some but not all the deficiencies identified by
the Court herein. However, the Court is not considering the Alibegovic declaration in connection with this
decision.

                                                        17
355-56 (refusing to extend certification to workers at five other pizzeria locations based on

“thin” hearsay and a single claim from affiant); Fernandez, 2016 WL 5940918, at *5 (denying

certification where plaintiffs failed to allege factual support to substantiate their claim that

superintendents in other geographical locations were subject to the same unlawful

compensation practices); Ikikhueme v. CulinArt, Inc., No. 13-cv-293 (JMF), 2013 WL 2395020, at

*2 (S.D.N.Y. June 3, 2013) (declining to consider plaintiff’s “unsupported assertions” regarding

other employees); Hamadou, 915 F. Supp. 2d at 665 (statements in a declaration are deemed

“conclusory where they fail to identify particular employees or make specific allegations.”)

(internal quotation marks omitted).

III.   Notice and Consent Form

       The parties are directed to meet and confer regarding Plaintiff’s proposed class notice.

The parties shall submit a form of proposed notice and opt-in consent form for the Court’s

consideration by April 30, 2019. If the parties cannot agree on aspects of the proposed notice,

they shall set forth their respective positions in a letter and a proposed notice containing clearly

labeled and bracketed language preferred by each party for the Court’s consideration.

       Plaintiff has requested that consent forms be returned to the Plaintiff rather than to the

Clerk of Court. Compl. at 19-20. “[C]ourts in this District have split on the issue, with some

requiring consents” be mailed to the Clerk of Court and some requiring consents be mailed to

plaintiffs’ counsel. See, e.g., Benavides v. Serenity Spa NY Inc., 166 F. Supp. 3d 474, 486

(S.D.N.Y. 2016) (citing Martin v. Sprint/united Mgmt. Co., No. 15 CIV. 5237 (PAE), 2016 WL

30334, at *18 (S.D.N.Y. Jan. 4, 2016); Hernandez v. Fresh Diet Inc., No. 12 CIV. 4339 ALC JLC,

2012 WL 5936292, at *2 (S.D.N.Y. Nov. 21, 2012). “The majority of courts, however, have


                                                 18
directed opt-in plaintiffs to mail the consent forms to plaintiff’s counsel.” Martin, 2016 WL

30334, at *18 (S.D.N.Y. Jan. 4, 2016) (collecting cases). As long as notice makes explicit that

opt-in plaintiff may retain their own counsel, the Court approves Plaintiff’s request that

potential plaintiffs return consent forms directly to Plaintiff’s counsel in order to promote

judicial efficiency. Id.; Leonardo v. ASC, Inc., No. 18-CV-3657 (VEC), 2018 WL 5981996, at *4

(S.D.N.Y. Nov. 14, 2018) (finding consent forms returnable to Clerk of Court “inefficient”);

Benavides, 166 F. Supp. 3d at 486.

IV.    Tolling of Statute of Limitations

       Plaintiff seeks equitable tolling of the statute of limitations for members of the

collective who have not yet opted into the collective. Equitable tolling is appropriate “only in

rare and exceptional circumstances . . . where a plaintiff has been prevented in some

extraordinary way from exercising his rights.” Vasto v. Credico (USA) LLC, No. 15-cv-9298 (PAE),

2016 WL 2658172, at *16 (S.D.N.Y. May 5, 2016) (citations and internal quotation marks

omitted). This Court does not find that this case presents any such rare and exceptional

circumstances. Accordingly, Plaintiff’s request for equitable tolling is denied.

       However, this Court recognizes that equitable tolling issues may arise as to individual

opt-in plaintiffs, and that other courts in this district sometimes entertain challenges to the

timeliness of individual plaintiffs’ actions. See Hamadou, 915 F. Supp. 2d at 668. Should

equitable tolling issues arise in this case as to particular plaintiffs, the Court will timely address

those issues as necessary.




                                                  19
V.      Time Period of Conditional Collective Action Certification
        The statute of limitations applicable to a claim for unpaid wages and/or overtime

compensation under the FLSA is two years from the date that the claim accrued or three years

for a cause of action arising out of a willful violation. 29 U.S.C. § 255(a); Herman v. RSR Sec.

Servs. Ltd., 172 F.3d 132, 141 (2d Cir. 1999). At the conditional certification stage, allegations of

willful FLSA violations are sufficient to apply the three-year statute of limitations for purposes

of sending a notice to putative members of the collective. Francis v. A & E Stores, Inc., No. 06-

cv-1638 (CLB) (GAY), 2008 WL 2588851, at *3 (S.D.N.Y. June 26, 2008), adopted as modified,

2008 WL 4619858 (S.D.N.Y. Oct. 16, 2008).


        The Court recognizes that some courts within the Second Circuit have approved a six-

year notice period when there are claims asserted under both the FLSA and NYLL in light of the

six-year statute of limitations under state law. See N.Y. LAB. L. § 198(3); Trinidad 962 F. Supp.

2d at 563 (collecting cases). The rationale asserted by these courts is that it may be more

economic to avoid sending multiple notices to potential class and collective members,

particularly if Rule 23 certification seems likely. See id. This rationale does not apply in this

case.


        Because Plaintiff has alleged willful conduct by Defendants (Compl. at 6-11) and

Defendants do not take issue with a three-year period (See Doc. No. 43, Def. Reply at 19), a

three-year period will be used for sending notice to the putative collective action members.

Keawsri v. Ramen-Ya Inc., No. 17-CV-2406 (VEC), 2018 WL 279756, at *6 (S.D.N.Y. Jan. 2, 2018);

see Garcia v. Chipotle Mexican Grill, 2016 WL 6561302, at *9 (finding a three-year notice period

appropriate at this stage “[g]iven the fact that willfulness is disputed”).

                                                  20
       Defendants’ counsel shall provide Plaintiff’s counsel with a list of all Tipped Employees

employed by Defendants at the Midtown East location in the three-year period preceding the

filing of the Complaint. Defense counsel shall provide names, last known mailing addresses,

and email addresses for the putative collective members; notice shall not be posted at

Defendants’ restaurants. See, e.g., Michael v. Bloomberg L.P., No. 14-cv-2657 (TPG), 2015 WL

1810157, at *4 (S.D.N.Y. Apr. 17, 2015) (ordering production of email addresses and noting that

“privacy concerns have precluded courts from ordering the disclosure of certain information,

including . . . social security numbers. . . . [A]bsent a showing that significant notices were

returned as undeliverable, courts have refused to require posting of a collective action notice in

the workplace”).

                                           CONCLUSION


       For the reasons set forth above, Plaintiff’s motion for conditional certification of the

FLSA claims is GRANTED in part and DENIED in part. The Court conditionally certifies a class of

potential plaintiffs who were employed by Midtown East and who were employed as Tipped

Employees at any time between August 28, 2015 and the present. Conditional certification as

to the other Wolfgang’s Steakhouse location is denied without prejudice. To the extent Plaintiff

wishes to move again for conditional certification, he must first discuss the proposed motion

and timing thereof with this Court.

SO ORDERED


April 22, 2019
New York, New York                                    __________________________________
                                                      Katharine H. Parker
                                                      U.S. Magistrate Judge


                                                 21
